Citation Nr: 0310404
Decision Date: 05/30/03	Archive Date: 08/07/03

DOCKET NO. 00-12 822       DATE  MAY 30 2003

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to service connection for arthritis of the low back
and hips.

2. Entitlement to a compensable evaluation for a corneal scar of
the left eye.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel

INTRODUCTION

The veteran (appellant) served on active duty from September 1975
to September 1978 and from August 1981 to August 1998. This matter
comes to the Board of Veterans' Appeals (Board) on appeal from a
rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Waco Texas.

In September 2002, the veteran testified before the undersigned
Veterans Law Judge at the RO.

REMAND

In November 2002, the Board undertook additional development with
respect to the issues listed on the title page of this action
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 (Jan. 23,
2002) (codified at 38 C.F.R. 19.9(a)(2) (2002)). The development
actions requested by the Board have been completed and have
resulted in the acquisition of the reports of April 2003 VA
examinations. The record reflects that the veteran was not afforded
the opportunity to review the addition to the record pursuant to 38
C.F.R. 20.903(b) (2002).

On May 1, 2003, the United States Court of Appeals for the Federal
Circuit, in Disabled American Veterans v. Secretary of Veterans
Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) (DAV), held that 38
C.F.R. 19.9(a)(2) was invalid because, in conjunction with the
amended rule codified at 38 C.F.R. 20.1304, it allowed the Board to
consider additional evidence without having to remand the case to
the RO for initial consideration and without having to obtain the
appellant's waiver of the right to initial consideration of the
evidence by the RO. The Federal Circuit also held that 38 C.F.R.
19.9(a)(2)(ii) (requiring the Board "to provide the notice required
by 38 U.S.C. 5103(a)" and "not less than 30 days to respond to the
notice") was invalid because it was contrary to 38 U.S.C. 5103(b),
which provides a claimant one year to submit evidence.

- 2 -

In the instant case, the veteran was not provided the opportunity
to review the evidence added to the record as a result of the
Board's development action, and he has not waived his right to have
the newly acquired additional evidence considered initially by the
RO. A remand of the case is therefore required to comply with DAV.
In addition, the Board notes that it is unclear whether the RO has
adequately provided the veteran with the notice to which he is
entitled under 38 U.S.C.A. 5103(a).

In light of the change in law brought about by the Veterans Claims
Assistance Act of 2000 (VCAA), the Board will remand this case to
ensure that there is compliance with the notice and duty-to-assist
provisions contained in this law. The VCAA is applicable to all
claims filed on or after the date of enactment of the VCAA -
November 9, 2000 - or filed before the date of enactment and not
yet final as of that date. 38 U.S.C.A. 5100, 5102, 5103, 5103A,
5106, 5107, 5126 (West 2002); cf. Dyment v. Principi, 287 F.3d.
1377 (Fed. Cir. 2002) (holding that only section 4 of the VCAA,
amending 38 U.S.C. 5107, was intended to have retroactive effect).
As the veteran's claim was filed prior to November 9, 2000 and was
not final as of that date, the VCAA applies in this case.

The VCAA, among other things, modified VA's duties to notify and to
assist claimants by amending 38 U.S.C.A. 5103 ("Notice to claimants
of required information and evidence") and adding 38 U.S.C.A. 5103A
("Duty to assist claimants"). First, the VCAA imposed obligations
on the agency when adjudicating veterans' claims. With respect to
the duty to notify, VA must inform the claimant of information
"that is necessary to substantiate the claim" for benefits
(codified as amended at 38 U.S.C.A. 5103). Second, 38 U.S.C.A.
5103A sets out in detail the agency's "duty to assist" a claimant
in the development of claims for VA benefits. The new 5103A
provides, in part, that the Secretary shall make reasonable efforts
to assist a claimant in obtaining evidence necessary to
substantiate the claimant's claim for VA benefits. 38 U.S.C.A.
5103A(a)(1) (West 2002).

- 3 - 

VA must also provide certain notices when in receipt of a complete
or substantially complete application. 38 U.S.C.A. 5103(a) (West
2002). The amended "duty to notify" requires VA to notify a
claimant of which portion of the information and evidence, if any,
is to be provided by the claimant and which portion, if any, will
be obtained by the Secretary on behalf of the claimant. 38 U.S.C.A.
5103(a) (West 2002); 38 C.F.R. 3.159(b) (2002); Quartuccio v.
Principi, 16 Vet. App. 183 (2002). In those cases where notice is
provided to the claimant, a second notice is to be provided to
advise that if such information or evidence is not received within
one year from the date of such notification, no benefit may be paid
or furnished by reason of the claimant's application. 38 U.S.C.A.
5103(b) (West 2002). In addition, 38 C.F.R. 3.159(b) details the
procedures by which VA will carry out its duty to notify.

The veteran must have notice of the type of evidence necessary to
substantiate his claim and the division of responsibilities between
the veteran and VA in obtaining that evidence. See Quartuccio,
supra.

Development such as that sought by this remand is consistent with
the mandate of the Veterans Claims Assistance Act of 2000, Pub. L.
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 38
U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)). As
indicated above, in re-adjudicating this case, the RO should ensure
that all notification and development actions required by the new
law are met.

In view of the above, the case is hereby REMANDED to the RO for the
following action:

1. The RO must review the claims folder and ensure that all
notification and development required by the Veterans Claims
Assistance Act of 2000 is completed. In particular, the RO should
ensure that the new notification requirements and development
procedures found at 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West 2002)
are satisfied to the extent required by law.

- 4 -

In this regard, the veteran should receive specific notice as to
the type of evidence necessary to substantiate his claim and the
division of responsibilities between the veteran and VA in
obtaining that evidence. See Quartuccio, supra. As part of the
notice required under the new law, the RO should ask the veteran to
provide information regarding all medical treatment for the
disabilities at issue here that has not already been made part of
the record. The RO should assist the veteran in obtaining evidence
by following the procedures set forth in 38 C.F.R. 3.159 (2002). If
records sought are not obtained, the RO should notify the veteran
of the records that were not obtained, explain the efforts taken to
obtain them, and describe further action to be taken. Once
obtained, all records must be permanently associated with the
claims folder.

2. When the above development has been completed, the RO should
review the record and ensure that the directives of this remand are
complied with in full. The RO is advised that where the remand
orders of the Board are not complied with, the Board errs as a
matter of law when it fails to ensure compliance, and further
remand will be mandated. Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO should review the record and ensure that all
development actions have been conducted and completed in full. The
RO should then undertake any

- 5 -

other action required to comply with the notice and duty-to-assist
requirements of the VCAA and VA's implementing regulations. Then,
the RO should readjudicate the issues on appeal. If any benefit
sought remains denied, a supplemental statement of the case (SSOC)
should be issued, and the veteran should be afforded an opportunity
to respond before the case is returned to the Board for further
appellate review. The SSOC must contain notice of all relevant
actions taken on the claim, including a summary of the evidence
received since the issuance of the last SSOC, and applicable law
and regulations considered pertinent to the issues currently on
appeal, including 38 U.S.C.A. 5102, 5103, 5103A, 5107 (West 2002).

Thereafter, the case should be returned to the Board for further
appellate review, if in order. By this remand, the Board intimates
no opinion as to any final outcome warranted. No action is required
of the veteran until he is notified by the RO. The veteran has the
right to submit additional evidence and argument on the matters the
Board has remanded to the RO. Kutscherousky v. West, 12 Vet. App.
369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002)(Historical
and Statutory Notes). In

- 6 -

addition, VBA's Adjudication Procedure Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b)(2002).

- 7 -



